Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 1 of 10 PageID #: 9836




                         EXHIBIT I
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 2 of 10 PageID #: 9837



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   CAPELLA PHOTONICS, INC.
                                                            Case No. 2:20-cv-00077-JRG
          Plaintiff,
   v.                                                       JURY TRIAL DEMANDED

   INFINERA CORPORATION, TELLABS,
   INC., TELLABS OPERATIONS INC.,
   CORIANT AMERICA INC., and CORIANT
   (USA) INC.,

          Defendants.

                 PLAINTIFF CAPELLA PHOTONICS, INC.’S SECOND SET
                   OF INTERROGATORIES (7 - 15) TO DEFENDANTS

         Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, plaintiff Capella

  Photonics, Inc. (“Capella”) hereby requests that defendants Infinera Corporation, Tellabs, Inc.,

  Tellabs Operations Inc. n/k/a Infinera Optical Networks, Inc., Coriant America Inc. n/k/a Infinera

  America Inc., and Coriant (USA) Inc. n/k/a Infinera (USA) Inc. (“Infinera”) respond to the

  following interrogatories within thirty (30) days of service in accordance with the following

  Definitions and Instructions.

                                           DEFINITIONS

         1.       “This Matter” means the above-captioned Case No. 2:20-cv-0077 pending in the

  Eastern District of Texas. “This Matter” shall also include any matters that may be consolidated

  with Case No. 2:20-cv-0077-JRG in the future.

         2.      “Plaintiff” means Capella Photonics, Inc., including its successors, predecessors,

  corporate affiliates, divisions, agents, and employees.




                                                                            PLAINTIFF’S SECOND SET OF
                                                    1                         INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 3 of 10 PageID #: 9838




          3.      “Asserted Patents” means U.S. Patent No. RE47,905 (the “’905 patent”) and U.S.

  Patent No. RE47,906 (the “’906 Patent”), both individually and collectively.

          4.      “Accused Products” means any and all products that Plaintiff accuses of infringing

  the Asserted Patents, including the products identified in Plaintiff’s Complaint (including any

  amendments thereto), in Plaintiff’s Infringement Contentions, and in any supplemental

  infringement contentions or expert reports relating to infringement.

          5.      “Asserted Claims” means any and all claims of the Asserted Patents that Plaintiff

  contends any Defendant infringes directly, indirectly (including by inducement), and/or jointly,

  including the claims identified in Plaintiff’s Complaint (including any amendments thereto), in

  Plaintiff’s Infringement Contentions, and in any supplemental infringement contentions or expert

  reports relating to infringement.

          6.      “Person” means any natural person or any legal entity, including, but not limited

  to, any business or governmental entity, organization, or association.

          7.      “Prior Art” means all Documents, information, acts, or things that qualify as prior

  art under any subsection of 35 U.S.C. §§102 and 103, including all systems, methods, apparatus,

  publications, patents, or uses.

          8.      “Related Patents” means all United States and foreign patents and patent

  applications (including all published, unpublished, pending, and abandoned applications) relating

  to the Asserted Patents, including patents or patent applications: (a) from or through which one or

  more of the Asserted Patents directly or indirectly claim priority; (b) that claim priority to one or

  more of the Asserted Patents; and/or (c) that are otherwise identified in one or more of the Asserted

  Patents as related to that patent.




                                                                              PLAINTIFF’S SECOND SET OF
                                                    2                           INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 4 of 10 PageID #: 9839




         9.      “Communication” shall be construed commensurate in scope with the Federal

  Rules and means the transmission of information or requests for information in any form,

  including, without limitation, written, oral, or electronic transmissions.

         10.     “Document” or “Documents” shall be interpreted in the broadest sense available

  pursuant to Federal Rule of Civil Procedure 34 and includes, without limitation, any writing of any

  kind (including originals and all non-identical copies) in any medium (including electronic

  medium) in which the information is stored.

         11.     “Defendants,” “You,” and “Your” mean: (a) Infinera Corporation, and any of its

  successors, predecessors, corporate affiliates, divisions, agents, and employees, including, but not

  limited to, Infinera Corporation, Tellabs, Inc., Tellabs Operations Inc. n/k/a Infinera Optical

  Networks, Inc., Coriant America Inc. n/k/a Infinera America Inc., and Coriant (USA) Inc. n/k/a

  Infinera (USA) Inc.; (b) Infinera’s subsidiaries, divisions, predecessor and successor companies,

  affiliates, parents, any partnership or joint venture to which it may be a party, and each of its

  employees, agents, officers, directors, representatives, consultants, accountants, and attorneys,

  including any person who served in any of these capacities during any relevant time period; and

  (c) all predecessors or successors in interest of Infinera with respect to the Accused Products and/or

  the Optical Switch Products.

         12.     “Optical Switch Product” means any optical switch technology, device, machine,

  or product that Defendants have or are making, using, offering to sell, selling (directly or through

  intermediaries), importing, licensing, or supplying in the United States which utilizes and/or

  includes a wavelength selective switch (“WSS”).

         13.     “Third Party” means any Person other than a plaintiff or a defendant in This Matter.




                                                                               PLAINTIFF’S SECOND SET OF
                                                    3                            INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 5 of 10 PageID #: 9840




         14.     “And” and “or” are construed conjunctively or disjunctively as necessary to bring

  within the scope of a discovery request all responses that might otherwise be construed to be

  outside of its scope, and the use of the singular form of any word includes the plural and vice versa.

         15.     The terms “all,” “each,” and “any” mean one or more and shall be construed as all

  and any.

         16.     The term “including” means without limitation.

         17.     “Evidencing,” “Referring to,” “Relate,” or “Relating to” mean, in whole or in part,

  describing, constituting, containing, comprising, embodying, connected to, reflecting, analyzing,

  showing, discussing, identifying, illustrating, stating, regarding, supporting, refuting, rebutting,

  responding to, commenting on, evaluating, about, in respect of, mentioning, dealing with, or in

  any way pertaining to, consisting of, referring to, reflecting, concerning, either explicitly or

  implicitly, or being in any way logically or factually connected with the matter discussed.

                                           INSTRUCTIONS

         1.      A request to “Identify” requires the following information: (a) when used with

  respect to a person or individual, provide the full name, present or last known address, present or

  last known telephone number; and, where applicable, present or last known employer and address

  thereof, and present or last known job, position, or title of that individual; (b) when used with

  respect to a document, provide the Bates number if produced, the date of preparation, and, if

  different, the date of the document itself; each author; each addressee; each recipient; the number

  of pages; the type of document (for example, a letter, memorandum, or notes); the document’s

  general subject matter; and the name of the person or entity who has possession, custody, or control

  of the document; (c) when used with respect to a Communication, provide, to the extent known,

  (i) a description of the substance; (ii) the form of the Communication (for example, telephone,

                                                                               PLAINTIFF’S SECOND SET OF
                                                    4                            INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 6 of 10 PageID #: 9841




  facsimile, e-mail, etc.); (iii) all parties to and/or present at the time, as well as the full name, present

  or last known address, and the current or last known place of employment of each person; (iv) the

  person who initiated the Communication; and (v) the time, date, and place of the Communication;

  and (d) when used with respect to factual bases, provide the evidentiary basis for the fact, including

  Documents providing the specific information required by 1(b) and/or 1(c) above, and individuals

  providing the specific information required by 1(a) above.

          2.      If You object to any part of an interrogatory and refuse to answer that part, state

  Your objection and answer the remaining portion of that interrogatory.

          3.      In the event any information is withheld on a claim of attorney-client privilege,

  attorney work-product immunity, or any other privilege or immunity from disclosure consistent

  with Federal Rule of Civil Procedure 26(b)(5), please provide sufficient detail regarding the nature

  of the information, its source, the general subject matter, and the names and addresses of all

  persons to whom that information was disclosed, and a statement of the grounds for refusal to

  answer such interrogatory such as would enable other parties to assess the applicability of the

  privilege or protection.

          4.      If You produce annual, semi-annual, or quarterly data in response to these

  interrogatories, identify whether the data is supplied on a calendar year or fiscal year basis. If the

  data is supplied on a fiscal year basis, please identify the month in which the fiscal year begins and

  ends.

          5.      If, in answering these interrogatories, You encounter any ambiguities when

  construing a question, instruction, or definition, Your answer shall set forth the matter deemed

  ambiguous and the construction used in answering.




                                                                                    PLAINTIFF’S SECOND SET OF
                                                       5                              INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 7 of 10 PageID #: 9842




         6.      If You cannot respond to an interrogatory fully, after a diligent attempt to obtain

  the requested information, answer the interrogatory to the extent possible, specifying which

  portion You are unable to answer, and provide whatever information You have regarding the

  unanswered portion.

         7.      If any Document called for by any interrogatory has been destroyed or discarded,

  state separately for each such Document: (a) any address or addressee; (b) any indicated or blind

  copies; (c) the Document’s date, subject matter, number of pages, and attachments or appendices;

  (d) all Persons to whom the Document was distributed, shown, or explained; (e) the Document’s

  date of destruction or discard, manner of destruction or discard, and reason for destruction or

  discard; (f) the Persons who authorized and carried out such destruction or discard; and (g) whether

  any copies of the Document presently exist and, if so, the name of the custodian of each copy.

         8.      These interrogatories are deemed to be continuing in nature, in accordance with the

  provisions of Federal Rule of Civil Procedure 26(e). If Infinera, Infinera’s counsel, or anyone

  representing Infinera’s interest, becomes aware of or acquires additional knowledge or information

  with respect to any of these interrogatories after service of its responses, they shall promptly

  furnish supplemental responses.

                                       INTERROGATORIES

  INTERROGATORY NO. 7:

         Identify each Optical Switch Product that You have sold or offered for sale since 2013 by

  name, product number, and WSS switching technology (e.g., MEMs, LCoS, etc.).

  INTERROGATORY NO. 8:

         For each Optical Switch Product identified in Your response to Interrogatory No. 1,

  identify the source, distributor, and manufacturer of that product.


                                                                              PLAINTIFF’S SECOND SET OF
                                                    6                           INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 8 of 10 PageID #: 9843




  INTERROGATORY NO. 9:

         For each Optical Switch Product identified in Your response to Interrogatory No. 1,

  identify the WSS model and the source, distributor, and manufacturer of the WSS (including each

  version of each WSS) incorporated therein.

  INTERROGATORY NO. 10:

         For each Optical Switch Product identified in Your response to Interrogatory No. 1,

  identify all platforms and other products (“Platforms and Other Products”) You have sold or

  offered for sale since 2013 that accommodate the Optical Switch Product.

  INTERROGATORY NO. 11:

         For each Optical Switch Product identified in Your response to Interrogatory No. 1, and

  each Platform and Other Product identified in Your response to Interrogatory No. 4, provide all

  relevant sales and revenue information related to the product, including volume of sales, revenue,

  cost, and profit information within and/or to the United States by quarter since January 1, 2013.

  INTERROGATORY NO. 12:

         State all factual and legal bases for all assertions and/or contentions that any Asserted

  Claim is invalid for any reason.

  INTERROGATORY NO. 13:

         State all factual and legal bases for all assertions and/or contentions that any Asserted

  Claim is unenforceable for any reason.

  INTERROGATORY NO. 14:

         State all factual and legal bases for all assertions and/or contentions that any Asserted

  Claim is not infringed for any reason.




                                                                             PLAINTIFF’S SECOND SET OF
                                                   7                           INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 9 of 10 PageID #: 9844




  INTERROGATORY NO. 15:

            State all factual and legal bases for all assertions and/or contentions that Plaintiff is

  foreclosed from recovering some or all of the full measure of damages for any reason, including

  but not limited to any allegation regarding the doctrines of absolute and/or equitable intervening

  rights.



   Dated: July 10, 2020                        By: /s/ Charles Everingham IV
                                               Charles Everingham IV (TX SBN 00787447)
                                               Email: ce@wsfirm.com
                                               T. John Ward (TX SBN 20848000)
                                               Email: tjw@wsfirm.com
                                               Claire Abernathy Henry (TX SBN 24053063)
                                               Email: claire@wsfirm.com
                                               Andrea Fair (TX SBN 24078488)
                                               Email: andrea@wasfirmn.com
                                               WARD, SMITH & HILL, PLLC
                                               P.O. Box 1231
                                               Longview, TX 75606
                                               Telephone: (903) 757-6400
                                               Facsimile: (903) 757-2323

                                               Robert D. Becker (Cal. Bar 160648)
                                               Email: rbecker@manatt.com
                                               Christopher L. Wanger (Cal. Bar 164751)
                                               Email: cwanger@manatt.com
                                               MANATT, PHELPS & PHILLIPS, LLP
                                               1 Embarcadero Center, 30th Floor
                                               San Francisco, CA 94111
                                               Telephone: (415) 291-7400
                                               Facsimile: (415) 291-7474

                                               Attorneys for Plaintiff,
                                               CAPELLA PHOTONICS, INC.




                                                                              PLAINTIFF’S SECOND SET OF
                                                    8                           INTERROGATORIES (7 - 15)
Case 2:20-cv-00077-JRG Document 132-10 Filed 04/28/21 Page 10 of 10 PageID #: 9845



                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that the foregoing document was served on all counsel of

  record who have consented to electronic service on this 10th day of July, 2020.



                                                       /s/ Charles Everingham IV
                                                       Charles Everingham IV




                                                                             PLAINTIFF’S SECOND SET OF
                                                   9                           INTERROGATORIES (7 - 15)
